DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 03 December 2020.
Claims 1, 10 have been amended. 
Claims 2-4, 8-9, 11-14, 18 have been canceled.
Claims 1, 5-7, 10, 15-17 are currently pending and have been examined.
Claims 1, 5-7, 10, 15-17 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that the claims have been amended to overcome the 35 USC § 101 Rejection.  Examiner respectfully disagrees. 
While the amended claims do explain more about how the analysis is done, the additional elements of the claims still do not integrate the abstract idea into a practical application, nor do the additional elements of the claims are sufficient to amount to significantly more than the judicial exception. The claims are using a processor to receive data, analyze data, and output a result from that analysis.  The claims do state a limitation that directed to a integrating the abstract idea into a practical application, nor do the claims state a specific limitation that shows how elements of the claim amount 

Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 5-7, 10, 15-17  have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities: Change “the system” in lines 5, 8, 28, 30, 31, 32, 34, 36 to “the system for interpreting analytical results”  because there are two systems that are introduced before and “the system” in line 5 is confusing.  “A data processing system” is . Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Change “the system” to “the system for interpreting analytical results” because there are two systems that are introduced in claim 1.  “A data processing system” is introduced in claim 1, line 1 and “a system for interpreting analytical results” is introduced in claim 1, line 3. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Change “the system” to “the system for interpreting analytical results” because there are two systems that are introduced in claim 1.  “A data processing system” is introduced in claim 1, line 1 and  “a system for interpreting analytical results” is introduced in claim 1, line 3. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Change “the system further comprises” to “the result interpreter system” because there are two systems that are introduced in claim 10.  “A system for interpreting analytical results” is introduced in claim 10, line 1 and  “a result interpreter system” is introduced in claim 10, line 2. Appropriate correction is required.
Claim 16  is objected to because of the following informalities: Change “the system further comprises” to “the result interpreter system” because there are two systems that are introduced in claim 10.  “A system for interpreting analytical results” is introduced in claim 10, line 1 and  “a result interpreter system” is introduced in claim 10, line 2. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Change “the system further comprises” to “the result interpreter system” because there are two systems that are introduced in claim 10.  “A system for interpreting analytical results” is introduced in claim 10, line 1 and  “a result interpreter system” is introduced in claim 10, line 2. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: change “the portion of the data set” in line 14 to “a portion of the data set” because “a portion” has not been introduced. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Change “the portion of the data set” in line 16 to “a portion of the data set” because “a portion” has not been introduced. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-7, 10, 15-17 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps and Claim 10 is directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1, 5-7, 10, 15-17, the independent claims (Claims 1, 10) are directed, in part, to receiving input information comprising analytical results to be interpreted, at least one model used to generate the analytical results to be interpreted, a problem domain and a data set used to generate the analytical results to be interpreted; determining analytic elements of the input information; wherein the analytic elements comprise: the problem domain, applicable analytical techniques, models, and algorithms that are commonly used in the problem domain, and key data elements of the input information, wherein the key data elements comprise the portion of the data set used to determine the analytical results and data elements commonly associated with the problem    
 Response to Office Action dated: March 12, 2020These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when observing and evaluating the data input information to determine a data set and a problem domain (which will be analyzed) and when analyzing the portion of the data set that was used to determine the analytical results; business relations and legal obligations occur when generating an output report on the results of the analytic elements for the user to use and trust; and managing relationships occur when following rules to determining a problem domain, key data elements, and 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a data processing system,” “a processor,” “a memory,” “instructions,” “a computer,” “a user interface,” “a system,” “a result interpreter system,” “models,” and “a natural language generator” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processor to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to 
Dependent claims 5-7, 15-17 are directed to explaining about what comprises the input information, the data sets, and the results.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delmonico et al (US 2009/0234791 A1) hereinafter Delmonico, in view of Fralick et al (US 2016/0357886 A1) hereinafter Fralick, in view of Rivkin (US 2019/0043487 A1) hereinafter Rivkin.
Claim 1
Delmonico discloses the following limitations:
(Currently Amended) A computer implemented method in a data processing system comprising a processor, and a memory comprising instructions which are executed by the processor to cause the processor to implement a system for interpreting analytical results, the method comprising: receiving, by the system, input information comprising analytical results to be interpreted, (see at least [0005] [0006] [0013] [0019] [0029].  Delmonico discloses a method for interpreting the results of analytical procedures for system processes that cause a processor to: obtain results of an analytical procedure applied to input data to be interpreted.).
a problem domain and a data set used to generate the analytical results to be interpreted; (see at least [0006] [0007] [0019] [0021] [0028]-[0030].  Delmonico discloses input data comprises a problem domain/parameter and a data set.  The problem domain and data set comprise a segment or portion of text to be interpreted.).
determining, by the system, analytic elements of the input information; wherein the analytic elements comprise: the problem domain, (see at least [0006] [0007] [0019] [0021] [0028]-[0030]. Delmonico discloses obtaining results of an analytical procedure applied to input data and a problem domain/parameter associated with that input information.).
key data elements of the input information, (see at least [0006] [0007] [0019] [0021] [0028]-[0030]. Delmonico discloses obtaining results of an analytic procedure applied to input data.).  
generating, by the system, results of the analytic elements; (see at least [0005] [0006] [0019] [0021] [0029]-[0031].  Delmonico discloses outputting an interpretation of the results in human readable form.).
generating, by the system, results of the analytic elements;   (see at least [0005] [0006] [0031] [0016] [0018] [0021] [0029]-[0031].  Delmonico discloses outputting an interpretation of the results in human readable form.).
generating, by the system, an output report on the results of the analytic elements via a natural language generator; (see at least [0005] [0006] [0016] [0018]-[0020] [0029]-[0031].  Delmonico discloses outputting an interpretation of the results in human readable form.  Delmonico discloses the interpretation system generates natural language interpretations of the resulting analytic operations using the explanation templates for the given system procedures.).
and transmitting, by the system, the output report to a user via the [[a]] user interface.  (see at least [0005] [0006] [0009] [0015] [0016] [0029] [0031] Figure 1.  Delmonico discloses outputting an interpretation of the results in human readable form.).

Delmonico teaches the limitations shown above.  Delmonico fails to specifically disclose applicable models for the analysis of the input information.
However, Fralick discloses the following limitations:
generating, by the system, computed features of the input information, (see at least [0014] [0020] [0022] 0031] [00320 [0038] [0040] [0045].  Fralick discloses determining the problem, segment recipes to load, and an analysis of the complexity of the data to be interpreted.).
wherein the computed features comprise- a model complexity, a model scope, and a model trust, (see at least [0014]-[0022] [0029]-[0033] [0035]-[0036] [0038] [0040] [0044] [0046] [0047] [0045] [0057] [0056].  Fralick discloses features of the input information comprise an analytics system that determines a segment recipe to load (e.g., based on data received from the targeted system) (i.e., model scope). Fralick discloses that the system asks users to input information of what was completed in the past in order to understand the degree of trust the user has on the results to be interpreted (i.e., model trust).  Finally, Fralick discloses model configuration analyzes the data and the terminology that has been used in the past in order to analyze the complexity of the results to be interpreted (i.e., model complexity).  Moreover, Fralick discloses that each segment recipe (i.e., model scope) includes a user interaction/terminology configuration (i.e., model trust), and model configuration/data configuration (i.e., model complexity).  Also, Fralick discloses that the list of items joined can mean any combination “A, B, and C”; therefore, it is obvious that the system in Fralick includes model scope, model complexity, and model trust.).
determining, by the system, applicable models for the analysis of the input information, and (see at least [0014] [0017] [0021] [0032] [0035] [0044].  Fralick discloses formulating models for the analysis of the data information.).
relevant visualizations of the applicable models; (see at least [0018] [0029] [0037] [0038] [0064].  Fralick discloses presenting visualizations of the applicable models.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interpretation of analytic procedures of Delmonico to 

Delmonico/Fralick teach the limitation shown above.  Delmonico/Fralick fail to specifically explain the recipe segment/model scope and bias-variance tradeoff.  Yet, Rivkin discloses the following limitations:
at least one model used to generate the analytical results to be interpreted, (see at least [0089] [0105 [0005].  Rivkin discloses a system for optimizing selection of segments of data sets using a combination of selected machine learning models.  Rivkin discloses obtaining a data set, analyzing the data set, and generating a result of the analysis.). 
a problem domain and a data set used to generate the analytical results to be interpreted; (see at least [0114] [0089] [0105] [0043] [0036] [0037] [0005] [0046] [0049].  Rivkin discloses that a segment of a data set is obtained.  That segment is analyzed in order to classify it to the right group.  Algorithms are performed to gather confidence levels, models are trained and a plethora of models may be combined in order to obtain the most accurate results. For example, the problem domain may be a specific type of music in which the model will find media files with that specific type of music to group together – in order to make searching for a music type more efficient.).
applicable analytical techniques, models, and algorithms that are commonly used in the problem domain, and (see at least [0114] [0089] [0105] [0049].  Rivkin discloses that a segment of a data 
wherein the key data elements comprise the portion of the data set used to determine the analytical results and data elements commonly associated with the problem domain; (see at least [0114] [0043] [0036] [0037] [0005] [0049] [0050].  Rivkin discloses gathering a data set of media files.  The system analyzes the data/media files to select the best topic/music group for a segment of the data to be analyzed.  The topic of the data set may be quickly determined.  Relationships between words, sentiment, topics (e.g., sports, documentary, romance, sci-fi, politics, etc.) are examined to group similar media files (i.e., problem domain).). 
wherein the computed features comprise- a model complexity, comprising an analysis of the complexity of the analytical results to be interpreted and the at least one model used to generate the analytical results to be interpreted, -2-Docket No.: P201803510US01 Application No.: 15/988,664 Response to Office Action dated: September 3, 2020 a model scope, comprising how much and which parts of the data set were used to generate the analytical results to be interpreted, and a model trust, comprising an analysis of model complexity and model scope to determine a degree of understanding of the input information, wherein higher model complexity and model scope decrease model trust and lower model complexity and model scope increase model trust; (see at least [0089] [0043] [0114] [0043] [0036] [0037] [0005] [0049] [0050].  Rivkin discloses using machine learning classification algorithms/models to provide deep insights and in order to optimizing the selection of engines for a media data set.  Rivkin discloses the machine assigns train the models to translate the input data into a desired out value.  The machine will review the models – what the models reviewed and learned in the past in order to set what the models will be able to produce in the future (i.e., model complexity).  Rivkin discloses the system 
determining, by the system, applicable models for the analysis of the input information, and (see at least [0089] [0043] [0105].  Rivkin discloses the results from the machine learning modeling process may be combined in order to improve accuracy on future unseen data.  Rivkin discloses the machine learning algorithms/model may combine multiple models to perform the analyzing.).
transmitting, by the system, the results of the analytic elements to a reviewer via a user interface, wherein the system can regenerate the results of the analytic elements if the reviewer indicates that changes are necessary; (see at least  [0044]-[0046].  Rivkin discloses a natural language preprocessor may transcribe the results.  Human transcription may be necessary  to tell the system to perform another transcription cycles.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interpretation of analytic procedures of Delmonico/Fralick 

Claims 2-4	 (Canceled)  
  
Claim 5
Delmonico/Fralick/Rivkin disclose the limitations shown above.  Further, Delmonico discloses:
 (Previously Presented) The method of claim 1, wherein the method further comprises the step of consulting, by the system, a knowledge database prior to the step of generating the results of the analytic elements.   (see at least [0006] [0007] [0017] [0029]-[0031].  Delmonico discloses the program instructions further cause the processor to consult an explanation template prior to the step of generating the result of the analytic elements.).

Claim 6
Delmonico/Fralick/Rivkin disclose the limitations shown above.  Further, Delmonico discloses:
 (Previously Presented) The method of claim 1, wherein the method further comprises the step of reviewing, by the user, the results of the analytic elements prior to the step of generating the output report on the results of the analytic elements.   (see at least [0005] [0006] [0009] [0015] [0016] [0018] [0029]-[0031] [0015].  Delmonico discloses displaying the results of the analytic elements for review prior to the step of generating an output report on the results of the analytic elements.  Further, Delmonico discloses the results are presented to the user to review.  The user can access and interact with each of the various systems.).

Claim 7
Delmonico/Fralick/Rivkin disclose the limitations shown above.  Further, Delmonico discloses:
 (Previously Presented) The method of claim 6, wherein the method further comprises the step of updating, by the system, a knowledge database prior to the step of generating the output report on the results of the analytic elements.  (see at least [0005]-[0008] [0016] [0018][0029].  Delmonico discloses the program instructions further cause the processor to update the explanation templates prior to the step of generating an output report on the result of the analytic elements.).

Claims 8-9	 (Canceled)    

Claim 10
Delmonico discloses the following limitations:
 (Currently Amended) A system for interpreting analytical results, comprising: a result interpreter system; a user interface; a natural language generator; and a memory comprising instructions which are executed by a processor configured to: receive, by the system for interpreting analytical results, input information comprising the analytical results to be interpreted, (see at least [0005] [0006] [0013] [0019] [0029].  Delmonico discloses a method for interpreting the results of analytical procedures for system processes that cause a processor to: obtain results of an analytical procedure applied to input data to be interpreted.).
a problem domain and a data set used to generate the analytical results to be interpreted; (see at least [0006] [0007] [0019] [0021] [0028]-[0030].  Delmonico discloses input data comprises a 
determine, by the result interpreter system, analytic elements of the input information, wherein the analytical elements comprise: the problem domain, -4-Docket No.: P201803510US01 Application No.: 15/988,664 Response to Office Action dated: September 3, 2020 (see at least [0006] [0007] [0019] [0021] [0028]-[0030]. Delmonico discloses obtaining results of an analytical procedure applied to input data and a problem domain/parameter associated with that input information.).
 key data elements of the input information, (see at least [0006] [0007] [0019] [0021] [0028]-[0030]. Delmonico discloses obtaining results of an analytic procedure applied to input data.).  
generate, by the result interpreter system, the results of the analytic elements; (see at least [0005] [0006] [0019] [0021] [0029]-[0031].  Delmonico discloses outputting an interpretation of the results in human readable form.).
generate, by the natural language generator, an output report on the results of the analytic elements; and (see at least [0005] [0006] [0031] [0016] [0018] [0021] [0029]-[0031].  Delmonico discloses generating an output of an interpretation of the results in human readable form.).
transmit, by the user interface, the output report to a user.  (see at least [0005] [0006] [0009] [0015] [0016] [0029] [0031] Figure 1.  Delmonico discloses outputting an interpretation of the results in human readable form.).

Delmonico teaches the limitations shown above.  Delmonico fails to specifically disclose applicable models for the analysis of the input information.
However, Fralick discloses the following limitations:
 generate, by the result interpreter system, computed features of the input information, (see at least [0014] [0020] [0022] [0031] [0032] [0038] [0040] [0045].  Fralick discloses determine the 
 wherein the computer features comprise- a model complexity, a model scope, and a model trust,  (see at least [0014]-[0022] [0029]-[0033] [0035]-[0036] [0038] [0040] [0044] [0046] [0047] [0045] [0057] [0056].  Fralick discloses features of the input information comprise an analytics system that determines a segment recipe to load (e.g., based on data received from the targeted system) (i.e., model scope). Fralick discloses that the system asks users to input information of what was completed in the past in order to understand the degree of trust the user has on the results to be interpreted (i.e., model trust).  Finally, Fralick discloses model configuration analyzes the data and the terminology that has been used in the past in order to analyze the complexity of the results to be interpreted (i.e., model complexity).  Moreover, Fralick discloses that each segment recipe (i.e., model scope) includes a user interaction/terminology configuration (i.e., model trust), and model configuration/data configuration (i.e., model complexity).  Also, Fralick discloses that the list of items joined can mean any combination “A, B, and C”; therefore, it is obvious that the system in Fralick includes model scope, model complexity, and model trust.).
determine, by the result interpreter system, applicable models for the analysis of the input information, and (see at least [0014] [0017] [0021] [0032] [0035] [0044].  Fralick discloses formulate models for the analysis of the data information.).
relevant visualizations of the applicable models; (see at least [0018] [0029] [0037] [0038] [0064].  Fralick discloses presenting visualizations of the applicable models.).
generate, by the result interpreter system, the results of the analytic elements;
 transmit, by the result interpreter system, the results of the analytic elements to a reviewer via a user interface, wherein the result interpreter system can regenerate the results of the analytic elements if the reviewer indicates that changes are necessary; -5-Docket No.: P201803510US01 Application No.: 15/988,664 Response to Office Action dated: September 3, 2020
 generate, by the natural language generator, an output report on the results of the analytic elements; and (see at least [0005] [0006] [0031] [0016] [0018] [0021] [0029]-[0031].  Delmonico discloses generating an output of an interpretation of the results in human readable form.).
transmit, by the user interface, the output report to a user.  (see at least [0005] [0006] [0009] [0015] [0016] [0029] [0031] Figure 1.  Delmonico discloses outputting an interpretation of the results in human readable form.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interpretation of analytic procedures of Delmonico to incorporate the teachings of Fralick and present relevant visualizations of applicable models because doing so would allow the product to better interpret the analytic procedure because the models may be able to predict how variations in the target system will affect the output of the target system, which may be used to generate a notification when the output of the target system is determined to be moving outside of a specified performance window and determine a corrective action (see at least Fralick [0002]). 

Delmonico/Fralick teach the limitation shown above.  Delmonico/Fralick fail to specifically explain the recipe segment/model scope and bias-variance tradeoff.  Yet, Rivkin discloses the following limitations:


at least one model used to generate the analytical results to be interpreted, (see at least [0089] [0105 [0005].  Rivkin discloses a system for optimizing selection of segments of data sets using a combination of selected machine learning models.  Rivkin discloses obtaining a data set, analyzing the data set, and generating a result of the analysis.). 
a problem domain and a data set used to generate the analytical results to be interpreted; (see at least [0114] [0089] [0105] [0043] [0036] [0037] [0005] [0046] [0049].  Rivkin discloses that a segment of a data set is obtained.  That segment is analyzed in order to classify it to the right group.  Algorithms are performed to gather confidence levels, models are trained and a plethora of models may be combined in order to obtain the most accurate results. For example, the problem domain may be a specific type of music in which the model will find media files with that specific type of music to group together – in order to make searching for a music type more efficient.).
 applicable analytical techniques, models, and algorithms that are commonly used in the problem domain, and(see at least [0114] [0089] [0105] [0049].  Rivkin discloses that a segment of a data set is obtained.  That segment is tested.  Algorithms are performed to gather confidence levels, models are trained and a plethora of models may be combined in order to obtain the most accurate results.).
wherein the key data elements comprise the portion of the data set used to determine the analytical results and data elements commonly associated with the problem domain;
 generate, by the result interpreter system, computed features of the input information, wherein the computer features comprise- a model complexity, comprising an analysis of the complexity of the analytical results to be interpreted and the at least one model used to generate the analytical results to be interpreted, a model scope, comprising how much and which parts of the data set were used to generate the analytical results to be interpreted, and a model trust, comprising an analysis of model complexity and model scope to determine a degree of understanding of the input information, wherein higher model complexity and model scope decrease model trust and lower model complexity and model scope increase model trust;  (see at least [0089] [0043] [0114] [0043] [0036] [0037] [0005] [0049] [0050].  Rivkin discloses using machine learning classification algorithms/models to provide deep insights and in order to optimizing the selection of engines for a media data set.  Rivkin discloses the machine assigns train the models to translate the input data into a desired out value.  The machine will review the models – what the models reviewed and learned in the past in order to set what the models will be able to produce in the future (i.e., model complexity).  Rivkin discloses the system reviews which parts of the media data the models analyze.  The system analyzes the data/media files to select the best topic/music group for a segment of the data to be analyzed.  The topic of the data set may be quickly determined.  Relationships between words, sentiment, topics (e.g., sports, documentary, romance, sci-fi, politics, etc.) are examined to group similar media files (i.e., problem domain) (i.e., model scope).  Rivkin also discloses the machine learning algorithms/models may combine various models during the analysis in order to improve accuracy on future unseen data.  The machine learning models will optimize the variance –bias tradeoff (i.e., model trust), which defines that the less complex the model and the less data analyzed will provide an output with more degree of understanding, while a more complex model with more data will produce an 
determine, by the result interpreter system, applicable models for the analysis of the input information, and relevant visualizations of the applicable models; (see at least [0089] [0043] [0105].  Rivkin discloses the results from the machine learning modeling process may be combined in order to improve accuracy on future unseen data.  Rivkin discloses the machine learning algorithms/model may combine multiple models to perform the analyzing.).
transmit, by the result interpreter system, the results of the analytic elements to a reviewer via a user interface, wherein the result interpreter system can regenerate the results of the analytic elements if the reviewer indicates that changes are necessary; -5-Docket No.: P201803510US01 Application No.: 15/988,664 Response to Office Action dated: September 3, 2020(see at least  [0044]-[0046].  Rivkin discloses a natural language preprocessor may transcribe the results.  Human transcription may be necessary to tell the system to perform another transcription cycles.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interpretation of analytic procedures of Delmonico/Fralick to incorporate the teachings of Rivkin and analyze the data in a way to optimize the variance-bias tradeoff  because doing so would improve accuracy on future unseen data, improved computer processing efficiency, improved computer processing performance, improved prediction, improved accuracy, and better transcription engines. (see at least Rivkin [0089] [0105] [0003] [0004]). 


Claims 11-14	 (Canceled)  
  
Claim 15
Delmonico/Fralick/Rivkin disclose the limitations shown above.  Further, Delmonico discloses:
 (Previously Presented) The system of claim 10, wherein the system further comprises the step of consulting, by the result interpreter system, a knowledge database prior to the step of generating the results of the analytic elements.   (see at least [0006] [0007] [0017] [0029]-[0031].  Delmonico discloses the program instructions further cause the processor to consult an explanation template prior to the step of generating the result of the analytic elements.).

Claim 16
Delmonico/Fralick/Rivkin disclose the limitations shown above.  Further, Delmonico discloses:
 (Previously Presented) The system of claim 10, wherein the system further comprises the step of reviewing, by the user, the results of the analytic elements prior to the step of generating the output report on the results of the analytic elements.  (see at least [0005] [0006] [0009] [0015] [0016] [0018] [0029]-[0031] [0015].  Delmonico discloses displaying the results of the analytic elements for review prior to the step of generating an output report on the results of the analytic elements.  Further, Delmonico discloses the results are presented to the user to review.  The user can access and interact with each of the various systems.).

Claim 17
Delmonico/Fralick/Rivkin disclose the limitations shown above.  Further, Delmonico discloses:	
 (Previously Presented) The system of claim 16, wherein the system further comprises the step of updating, by the result interpreter system, a knowledge database prior to the step of generating the output report on the results of the analytic elements.   (see at least [0005]-[0008] [0016] [0018] [0029].  Delmonico discloses the program instructions further cause the processor to update the explanation templates prior to the step of generating an output report on the result of the analytic elements.).

Claim 18 	 (Canceled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seema Singh, Understanding the Bias-Variance Tradeoff, May 21, 2018 explains that it is important to understand prediction errors.  Model with high bias pays very little attention to the training data and oversimplifies the model.  It always leads to high error on training and test data.  Model with high variance pays a lot of attention to training data and does not generalize the data which it hasn’t seen before.  As a result, such models perform very well on training data but has high error rates on test data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691